Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Specification
The disclosure is objected to because of the following informalities: a portion of the specification and claims appear to be a translation of a foreign document and includes numerous issues.  For example, paragraphs [0008] and [0010], which are substantially identical to claim language, represent run-on sentences that lack clarity in the description or understanding of that which it is attempting to set forth.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain language that fails to clearly and distinctly define the subject matter and is drafted such that there is a lack of a clear understanding of the scope of the claims.  Particularly, the run-on portions of the language in claim 1 and similarly in claim 5 fail to clearly set forth the subject matter. For example, the following portion lacks clarity, some of which are additionally highlighted “a first positioning portion that obtains, by Doppler positioning, a candidate position that is a candidate for an initial position of a communication module in code phase positioning from a first radio wave received from a first satellite by the communication module, a second radio wave received from a second satellite by the communication module, a third radio wave received from a third satellite by the communication module, and a fourth radio wave received from a fourth satellite by the communication module; a calculator that calculates an index value indicating a magnitude of variation in a first code phase calculated from a position of the first satellite and the candidate position, a second code phase calculated from a position of the second satellite and the candidate position, a third code phase calculated from a position of the third satellite and the candidate position, and a fourth code phase calculated from a position of the fourth satellite and the candidate position, from a first difference which is a difference between the first code phase and a code phase obtained by observing the first radio wave, a second difference which is a difference between the second code phase and a code phase obtained by observing the second radio wave, a third difference which is a difference between the third code phase and a code phase obtained by observing the third radio wave, and a fourth difference which is a difference between the fourth code phase and a code phase obtained by observing the fourth radio wave; and a second positioning portion that performs code phase positioning using either the candidate position or ZCount according to the index value.” Moreover, the “Zcount” is not clearly defined in the claims nor is it clear what the scope of “using the candidate or Zcount” to perform code phase positioning supposedly encompasses. 
Claim 2 is not clear since the metes and bounds of what encompasses “small” or “large” are undefined in the claimed as such terms are merely relative.  Moreover, “small” by definition is always smaller than “large.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat (20040103853) in view of Syrjarrine et al (6,711,211).
Sheynblat (20040103853) disclose the subject matter substnaatially as claimed, exemplified in FIG. 2,

    PNG
    media_image1.png
    1050
    510
    media_image1.png
    Greyscale
.
Sheynblat discloses determining an initial position estimate for the terminal/electronic device 214 using a first sub-system. Expected pseudo-ranges are computed based on the initial position estimate 216. Measured pseudo-ranges are determined using a second subsystem.  A calculator derives residuals between the measured pseudo-ranges and the expected pseudo-ranges and determines error statistics associated therewith (index values). Based on the error statistics, a position is determined (e.g. FIG. 3). While Sheynblat exemplifies the accurate system as GPS and the less accurate system as base stations, it is clearly not limited thereto and such only are representive of exemplary embodiments.  For example, indoors, a communicaton network would be a more accurate system than a GPS system.  Conventional GPS receivers utilize the Z count to determine the arrival time in the detemination of pseudoranges. Error statistics including standard deviations would have been within the purview of the skilled artisan. Sheynblat does not specify the use of a doppler positioning technique.
Syrjarrine et al (6,711,211) disclose the conventionality of a method for positioning a receiver receiving code modulated signals transmitted by satellites and formed by an individual code for each satellite, wherein in a first step, a reference position for said receiver is calculated based on at least three frequency measurements (Doppler frequency measurements) of said code modulated signals, which reference position is employed in a second step for determining an accurate position of said receiver, wherein at least three measurements enabling the calculation of pseudoranges are used in said second step.
It would have been obvious to one having ordinary skill in the art to modify the system and method Sheynblat by combining the teachings of Syrjarrine et al therewith by determining an initial estimate of position using Doppler positioning in light of the conventionality of such to estimate a position since simple substitution of one known element/technique for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
GConclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al (8,193,976) disclose an electronic component 10, e.g. a positioning chip and its respective method, including measuring a first plurality of distances 12 (i.e. pseudoranges/code phases, 9:58+) based on signals transmitted between a plurality of GPS satellites 20a-20d and the receiver 10. The positioning signals which are transmitted by the GPS satellites 20 contain identification information for distinguishing and specifying the GPS satellites 20, information indicating the orbits of the GPS satellite 20, and information indicating the times at which the signals were transmitted. A position of the receiver is calculated therefrom in position calculation section 13 (10:34+).  Additionally, a second plurality of distances are calculated on the basis of the calculated receiver position and the satellite positions. The first and second distances are compared in a distance difference calculation section 14 to detect variations therebetween (10:48+). A position accuracy evaluation section 15 evaluates the calculated position on the basis of the variations using standard deviations (indexes)(11:22+). A signal source accuracy evaluation section 16 constitutes signal source accuracy evaluation means for evaluating the accuracy of the respective GPS satellites 20a to 20d when the position of the receiver 10 is calculated by the position calculation section 13 on the basis of the variation, between the GPS satellites 20a to 20d, of the pseudo clock bias for each of the GPS satellites 20a to 20d calculated by the distance difference calculation section 14. The accuracy of the GPS satellites 20a to 20d represents to what extent the calculated distance with a small error change component can be calculated by the distance calculation section 12 by using the signals from the GPS satellites 20a to 20d. Subsequently, based on the evaluation,  the information representing the evaluation performed by the position accuracy evaluation section 15 may be output to the output section 17 together with the positioning results.
Mo et al (20090002226) disclose calculating a doppler measurement, calculating an intial position/time on the basis of doppler positioning [0031]. A set of estimated pseudo-ranges that are representaive of the difference between the position of each respective satellite and the initial position are determined [0036]-[0043].  The final calculated position and time for each satellite may then be used as the initial position and time (starting points) for estimating the pseudo-range for the satellite, e.g., using the methods described in the background.
Nicholson et al (7,436,355) disclose a system and method for geolocation using GPS signals in an electronic device (claim 35). FIG. 2 exemplifies the system/method incuding identifying an approximate, initial location 210, such that on the basis of the approximate location and the location information for the visibile satellites 220, predicted code phases for each satellite are calculated 240.  Additionally, code phases are measured by the receiver for each of the visible satellites 230. The calculated code phases and the measured code phases are compared to determine range differences 250, i.e an index value indicating a magnitude of variation. The information is used to identify erroneous measured code phase values 280 and as such erroneous values can be removed while non-erroneous values may be used in determining the location of the receiver using code-phase measurements.  The approximate location is not specified as being determined using Doppler positioning.
King (20050055160) discloses a method and system for initializing an approximate position in a GPS receiver including receiving information about a plurality of satellites and calculating an initial position estimate for determining the approximate position of the wireless portable communication device based upon the information about the plurality of satellites wherein the received information about the plurality of satellites comprises at least one of Doppler assist data, rate-of-change of Doppler data, etc.
Soleimani et al (6,317,077) disclose a method and system for determining position including determining an initial user terminal position 52 using Doppler measurements 51. A second position that is refined is then performed based on the initial location estimate and measurements from two or more satellites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646